PER CURIAM.
*630On July 24, 1961, motion to dismiss this appeal was filed herein by respondent on the grounds that no transcript on appeal has been filed in this Court within the time required by Rule VI.
Notice of Appeal was served and filed in the District Court on April 21, 1961. Transcript on appeal was due in this Court on or before June 21, 1961. No extension of such time was ever requested or granted.
On September 18, 1961, an order was issued from this Court requiring appellant to show cause within ten days why this appeal should not be dismissed for failure to comply with the rules of this Court.
No cause has been shown.
It is therefore ordered that the above-captioned appeal be, and it is hereby, dismissed.